IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-40231
                          Summary Calendar



CARLOS ARNULFO MARQUEZ,

                                          Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA et al,

                                          Defendants,

PRIMO JOEL GUZMAN,                        Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                         UDC No. L-95-CV-92
                        - - - - - - - - - -
                          January 28, 1998
Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Carlos Arnulfo Marquez, no. 54677-079, appeals the district

court’s dismissal with prejudice of his action brought pursuant

to Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971).    Marquez complained that the

Government deprived him of his property without due process by

destroying his possessions in Government custody without giving

him prior notice.    An intentional deprivation of property does

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-40231
                                  -2-

not offend due process if a meaningful post-deprivation remedy is

available.     Hudson v. Palmer, 468 U.S. 517, 533 (1984).   Texas

recognizes such a remedy.     Myers v. Adams, 728 S.W.2d 771, 772

(Tex. 1987).     Marquez should seek relief in the Texas state

courts and not under Bivens.     See Hudson, 468 U.S. at 533; Myers,
728 S.W.2d at 772.

     Although the district court dismissed Marquez’s action as

barred by the relevant statute of limitations, this court can and

does affirm on the above alternative basis.     See Bickford v.

International Speedway Corp., 654 F.2d 1028, 1031 (5th Cir.

1981).

     AFFIRMED.